In the United States Court of Federal Claims
                                        No. 15-1322 C
                                  Filed: November 25, 2015

*************************************
  CACI TECHNOLOGIES, INC.,          *
                                    *
        Plaintiff,                  *
  v.
                                    *
                                    *
  THE UNITED STATES,                *
                                    *
        Defendant,                  *
                                    *
  BOOZ ALLEN HAMILTON, INC.         *
                                    *
        Defendant-Intervenor.
                                    *
                                    *
                                    *
*************************************

                                          ORDER

        Pursuant to Plaintiff’s November 24, 2015 Consent Motion to Dismiss Without Prejudice,
this case is dismissed and the November 11, 2015 Temporary Restraining Order is dissolved.

       IT IS SO ORDERED.
                                                         s/ Susan G. Braden
                                                         SUSAN G. BRADEN
                                                         Judge